Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fischer 20200314627.
Referring to figs. 1-2c, Fischer discloses a tethering system for a UAV comprising a mobile surface power source (102), having a battery or power grid (para. 49), a power tether detachably coupled to the aircraft and the surface (204), and a spool capable of retracting said tether.  The system configured and operates as in the claimed invention.  See the Detailed Description, especially paras. 43-49, and see the following:
 FIGS. 2A-2C illustrate the mobile launch apparatus 102 at various stages of an operation for launching and recharging UAVs 100. FIG. 2A shows two UAVs 100 (though more or fewer UAVs may be included) on a launch platform 200 of the mobile launch apparatus 102. As shown the launch platform 200 is a bed of a truck, though it may take other forms as well (e.g., a bed of a trailer, a roof of a vehicle, a deck of a boat, the ground, a fixed launch pad or location, etc.). 
Each UAV 100 may include a flight system, a communication system, a processor, and a power system having a battery and a battery charging port. The battery charging port of a UAV 100 may be attached to an air-to-ground tether 204 (FIG. 2B), which is configured to provide power to the battery of the UAV 100, and may be released or decoupled from the UAV 100 to facilitate untethered flight of the UAV 100. 
When the mobile launch apparatus 102 is at a launch location, the UAVs may be launched to begin a search operation. In particular, all or a subset of the UAVs 100 may be commanded to fly from a ground position (e.g., on the launch platform 200) to an in-air position while the battery charging ports of the UAVs 100 are releasably coupled to their respective air-to-ground tethers 204. FIG. 2B illustrates the mobile launch apparatus 102 and UAVs 100 after the UAVs 100 have reached their in-air positions. In some cases, the in-air positions may correspond to a target altitude (e.g., above sea level or above ground) for a flight pattern for a search operation, and the UAVs 100 may attempt to maintain this altitude to avoid unnecessary or undesirable power loss resulting from additional altitude changes. In other cases, the target altitude of a flight pattern may differ from the in-air position of the UAVs 100 during tethered charging. 
When a UAV 100 is at or moving to the in-air position, power may be provided to the UAV 100 through the air-to-ground tether 204. The power provided through an air-to-ground tether 204 may be used to recharge the onboard batteries of the attached UAV 100 during or after the travel to the in-air position. For example, a UAV 100 may use energy stored in its batteries when flying to the in-air position. After (and/or while) the UAV 100 flies to the in-air position, power may be provided through the air-to-ground tether 204 to recharge the batteries of the UAV 100, thereby ensuring that the UAV 100 will have its maximum range available to it for a search operation. In some cases, a UAV 100 may supply power from the air-to-ground tether 204 directly to the motors of the UAV 100 (and optionally all electrical components of the UAV 100) so that energy from the batteries is not used during the take-off operation. 
After a UAV 100 has reached its in-air position and the batteries of the UAV 100 have reached or are at a target charge level (e.g., 100% charged, 90% charged, or any other suitable charge level), the UAV 100 or the mobile launch apparatus 102 may trigger a release of the air-to-ground tether 204 from the battery charging port of the UAV 100. In cases where the UAV 100 uses only power from the air-to-ground tether 204 to reach the in-air position, the air-to-ground tether 204 may be released as soon as the target in-air position is reached, without regard to the charge level of the battery. Triggering the release of the air-to-ground tether 204 may include causing a mechanism to mechanically unlatch or otherwise detach the air-to-ground tether 204 from the UAV 100, and optionally forcefully eject or propel the air-to-ground tether 204 away from the battery charging port and/or the UAV 100 (e.g., towards the ground). FIG. 2C illustrates the UAVs 100 after having released the air-to-ground tethers 204. After the air-to-ground tethers 204 have been released, the UAVs 100 may operate their flight systems to execute a flight pattern while operating their onboard wireless communication systems to search for a wireless communication device, as described herein. 
The air-to-ground tethers 204 may be attached to take-up mechanisms 202 (e.g., spools) that allow the air-to-ground tethers 204 to be paid out as the UAVs 100 ascend to their in-air position. Once the air-to-ground tethers 204 are detached from the UAVs 100 (e.g., after the UAVs 100 have ascended to their in-air positions and optionally recharged to a target level), the take-up mechanisms 202 may retract the air-to-ground tethers 204. 
 The air-to-ground tethers 204 may be coupled to a base power source that provides the electrical power for the UAVs 100. For example, the air-to-ground tethers 204 may be coupled to batteries, a generator (e.g., a gas or diesel powered generator), solar panels, a utility-level power source, or the like. The base power source may include power controllers and/or power conditioning components that provide the proper power to the UAVs 100 and control aspects of the charging and power supply operations. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914.  The examiner can normally be reached on normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644